t c memo united_states tax_court william n kellahan jr and alice h kellahan petitioners v commissioner of internal revenue respondent docket no filed date j richard cox for petitioners james eb gray for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies additions to tax and accuracy-related_penalties additions to tax and penalties year deficiency sec_6651 a sec_6662 h dollar_figure dollar_figure dollar_figure big_number big_number big_number unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions we must decide the following issues’ the value of real_property dollar_figure acres on which is located a manmade canal that petitioners donated to the south carolina public service authority as a charitable_contribution we hold that the value is no higher than the amount determined by respondent dollar_figure whether petitioners are liable for the addition_to_tax pursuant to sec_665l1 a for we hold that they are not whether petitioners are liable for accuracy-related_penalties in increased amounts pursuant to sec_6662 for and we hold that they are findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and attached exhibits at the time of filing the petition petitioners resided in kingstree south carolina the real_property that is the subject of the dispute in this case was acquired by g h hardy in as part of a 15-acre ' at trial petitioners sought to amend their petition to aver that certain income reported in had been reported twice this matter will be disposed of separately tract of land in clarendon county south carolina near lake marion mr hardy’s tract abutted land owned by h f oliver mr oliver had dug a canal on his land the canal was connected to lake marion and thus provided access to the lake mr oliver who was a land surveyor had subdivided his property and sold lots around his canal the canal on mr oliver’s property terminated at mr hardy’s tract and mr oliver persuaded mr hardy to dig a canal and subdivide in similar fashion so mr hardy arranged to have a canal the canal dug on his tract starting from the point where mr oliver’s canal terminated and had mr oliver survey and subdivide his tract into lots surrounding the canal he commenced selling the lots in date and sold the last one in date the deeds conveying the lots recited the various land boundaries of each lot and further stated that each lot was bound by waters of lake marion ie the canal the property plat showing the subdivision of mr hardy’s tract which was referenced in the deeds conveying the lots as providing a more particular description of the lots indicated that the lots terminated at the high water mark of the canal the plat made no reference to a low water mark or to any land between high and low water mark when mr hardy offered the lots for sale it was his understanding that the lots extended to the center of the canal rather than terminating at the water’s edge and he represented this to the potential buyers mr hardy did not specify the language used in the deeds and did not read the deeds before signing them the clarendon county assessor took the position apparently based on the language of the deeds that mr hardy still held title to the land under the canal waters consequently sometime after mr hardy had sold all the lots he received a bill from the clarendon county tax collector for property taxes owed on the canal mr hardy did not pay the tax on the canal because he did not believe he owned the canal and because he did not think it had any value as a result of mr hardy’s delinquency in paying the taxes the canal was auctioned by the clarendon county tax collector mr hardy subsequently had the opportunity to reacquire title to the canal if he paid the delinquent taxes plus a redemption fee see below within_12_months he did not do so for the same reasons he did not initially pay the property taxes on the canal he did not believe he owned it and he did not think it had any value this position was later confirmed in date when in response to a request from the clarendon county tax collector the clarendon county assessor issued a letter stating that based on a review of the deeds the property owners abutting the canal own down to the water but no further and that the developer g h hardy still owned the land under the water mr hardy recollected that the amount billed by the clarendon county assessor was in the range of dollar_figure-big_number petitioner william n kellahan jr petitioner had been engaged in the purchase of properties at tax sales since the early 1980’s as a member of a partnership by the name of dak which consisted of w w dibble harry r askins jr and petitioner dak generated income by purchasing properties at tax sales and selling them back to the previous owners thereby collecting redemption fees if a property owner was delinquent in paying property taxes the county could seize the property and sell it the property would be sold at auction to the highest bidder whose bid would include the delinquent taxes and penalties the delinguent taxpayer would have months in which to reacquire or redeem the property by paying the delinquent taxes and penalties plus an additional fee equal to percent of the bid amount if property sold at auction was redeemed during the redemption_period the purchaser at auction would receive a refund of his bid price plus the 8-percent redemption fee if there was no redemption the auction purchaser would acquire title dak’s principal objective in engaging in the tax sale purchases was to collect the 8-percent redemption fees which were distributed to the partners approximately to percent of the properties purchased by dak were redeemed properties that were not redeemed would be distributed by dak to the individual partners who would attempt to sell them at a gain unredeemed properties would be equally divided among mr dibble mr askins and petitioner based on the properties’ bid prices the specific properties were divided randomly but ina manner ensuring that each partner got the same total value of properties based on their bid prices the partner to whom an unredeemed property was assigned would be deeded the property by the relevant county after the redemption_period had expired often after the properties had been deeded it was the practice of mr dibble mr askins and petitioner to exchange properties primarily for convenience because g a property was closer to a partner’s place of residence or to equalize the value of parcels being exchanged properties exchanged between the partners were valued based on the bid prices plus any additional taxes paid during the period the property had been held dak purchased the canal at a tax sale in october of for a bid price of dollar_figure the canal was not redeemed and was assigned to petitioner in date the canal was deeded from the clarendon county tax collector to colonial properties inc a corporation controlled by petitioners colonial properties deeded the property to mr askins in date for total consideration of dollar_figure mr askins subsequently exchanged the property with mr dibble and it was deeded to blue inc a this deed indicated that the taxes due for and totaled dollar_figure corporation owned by mr dibble for purposes of the foregoing transfer mr askins and mr dibble treated the property as having an exchange value of dollar_figure finally the canal was deeded from blue inc to petitioners on date for consideration of dollar_figure and the exchange of other_property four days later on date petitioners contributed the canal to the south carolina public service authority scpsa petitioners contributed the canal because the clarendon county tax assessor had advised petitioner that the owners of the lots surrounding the canal were very upset that the canal had been sold and had suggested that petitioner either attempt to work out some kind of agreement with the owners or give the property to the scpsa petitioners decided to contribute the property to the scpsa so they would not have to deal with the disgruntled owners at the time they contributed it petitioners had not visited the property and knew very little about it in fact petitioners did not visit the property until approximately month prior to the trial in this case however petitioner received a letter dated date the date of the contribution from harby moses jr a licensed contractor doing business as coastal the record does not indicate what property was exchanged or its value structures which stated that the cost of digging a canal of the approximate dimensions of the canal would be dollar_figure as of date the tax-assessed value of the canal was dollar_figure according to a ratio study completed by the state of south carolina in clarendon county during the average ratio of tax-assessed value to sales_price for nonresidential nonagricultural property wa sec_79 percent on date petitioners filed a form_4868 extension of time to file u s individual_income_tax_return seeking an automatic 4-month extension of time to file their federal_income_tax return the form_4868 signed by petitioners’ tax_return_preparer required the taxpayer to estimate the amount of tax owed and stated that if we later find that your estimate was not reasonable the extension will be null and void on the form_4868 petitioners estimated a total_tax liability of dollar_figure for on date petitioners filed a form_2688 application_for additional extension of time to file u s individual_income_tax_return seeking an additional extension of time to file their return until date petitioners hired an appraiser to value the canal the appraiser’s report dated date valued the canal at dollar_figure the appraisal used the cost method of valuation under which the appraiser’s estimated cost of constructing the canal dollar_figure was included in the value of the property on their return petitioners claimed a charitable_contribution_deduction with respect to the canal in the amount of dollar_figure they claimed the remainder--dollar_figure 642--on their federal_income_tax return as a charitable_contribution carryover from the canal was described on the return a sec_4 acres of land and improvements appraised at a fair_market_value of dollar_figure attached to the return was the letter from mr moses estimating a dollar_figure cost for digging a canal on dollar_figure acres of land in addition petitioners reported adjusted_gross_income of dollar_figure for claimed itemized_deductions of dollar_figure including the charitable_contribution_deduction with respect to the canal of dollar_figure and exemptions of dollar_figure and computed taxable_income of dollar_figure they reported a tax_liability of dollar_figure and previous withholdings of dollar_figure resulting in net tax due for of dollar_figure in the notice_of_deficiency respondent determined that the value of the canal was dollar_figure included in the notice was the appraiser’s report relied on by respondent in making the determination and offered by respondent at trial in preparation for trial in this case petitioners hired a second appraiser who valued the canal at dollar_figure and petitioners now concede that the canal’s value was no greater than dollar_figure opinion i value of the canal a background sec_170 provides there shall be allowed as a deduction any charitable_contribution payment of which is made within the taxable_year a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary where the charitable_contribution consists of property other than cash the value of the contribution with exceptions not relevant here is the fair_market_value of the donated property at the time of contribution see sec_1_170a-1 income_tax regs see also 109_tc_258 affd 166_f3d_332 4th cir the regulations define fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs see also 85_tc_469 valuation is a guestion of fact see eg 94_tc_193 the parties agree that a deduction in the instant case is permitted and that the only issue is the fair_market_value of the contributed_property b expert reports both parties rely on expert appraisals of the canal respondent’s expert felecia coleman respondent’s expert considered the 75-acre canal to be solely land under water she used a comparable sales approach to value the canal under which she attempted to estimate the value of the canal based on the sales prices of similar properties since she could find no sales of manmade canals respondent’s expert used ponds as the best available comparables also because there were no sales of ponds in the vicinity close to the time of the contribution of the canal she estimated the value of the ponds of comparable size in the area using their assessed values for local property_tax purposes on the basis of her experience in real_estate she concluded that such assessed values were typically percent of fair_market_value and respondent introduced statistics supporting this ratio for nonresidential nonagricultural real_property in clarendon county since the tax-assessed value for similarly sized ponds in the area was dollar_figure per acre respondent’s expert used a figure of dollar_figure per acre as the estimated fair_market_value of the ponds on the basis of that figure she estimated the canal’s value at dollar_figure dollar_figure acres times dollar_figure which she rounded to dollar_figure petitioners’ expert theodore b gardner petitioners’ expert treated the 75-acre canal as comprising three components acres of land under water a 25-acre strip of land between the water’s edge at its normal levels and the high water mark and piers built from adjacent lots out into the water the 25-acre strip of land was usually above water but was nonetheless part of the canal parcel because the canal extended to the high water mark petitioners’ expert testified that the state maintained and operated a dam that among other things controlled the water level of lake marion and in general kept the water level below the high water mark with respect to the acres of land under water petitioners’ expert’s method of valuation was similar to respondent’s he too sought comparable properties and settled on ponds he examined sales of farms with ponds of acres or more the first of these sales took place in date more than years after the charitable_contribution in the instant case petitioners’ expert relied on buyers’ estimates of the per-acre value of the ponds and from this he estimated the value of the land under water in the canal to be dollar_figure per acre he thus valued the land under water at dollar_figure acres x dollar_figure with respect to the piers petitioners’ expert estimated that there were piers extending out into the canal he valued the piers at their estimated cost of dollar_figure each a figure he obtained from tax assessor records he included a total value for the piers in the amount of dollar_figure piers x dollar_figure with respect to the 25-acre strip of land above water petitioners’ expert estimated the size of the strip based ona visit to the canal and examination of tax assessor maps he valued the strip of land as follows he measured the total waterfront footage of all lots on the canal at big_number feet he then summed the total sales prices of all the lots between date and date which produced a figure of dollar_figure he then divided the latter by the former to establish an average cost per waterfront foot of dollar_figure he then discounted this number by percent producing a value of dollar_figure per waterfront foot or dollar_figure for the strip big_number feet x dollar_figure the value of the canal therefore under petitioners’ expert’s computations was the sum of the value of the piers dollar_figure the value of the land under water dollar_figure and the value of the strip of land above water dollar_figure for a total of dollar_figure which he rounded down to dollar_figure c court’s analysis valuing this parcel of property was no doubt a challenge for both experts in this case given its highly unusual if not unique characteristics nonetheless the court’s review of both experts’ theories reveals that they cannot hold water we start with the use of ponds as comparables although we appreciate the dilemma faced by the experts we do not accept the premise that a pond is comparable to the canal the owner of a pond may restrict access both petitioners’ and respondent’s experts agreed that the owner of the canal could not restrict access by the public via lake marion the experts’ position appears correct see eg hughes v nelson s ebe 2d s c ct app manmade canal opening into navigable water is itself navigable and hence open to public access petitioners have in any event failed to offer facts or law to refute it nevertheless while both experts conclude that the canal is open to public access they fail to take this factor into account in deciding that ponds are viable comparables to the canal for valuation purposes in our view given that he cannot control public access the canal owner’s property rights are substantially attenuated in comparison to the owner of a pond cf state v head s e 2d s c ct app conviction for fishing without permission overturned owner of land under navigable water could not prevent public access for this reason we doubt that ponds and publicly accessible canals petitioners attempt unsuccessfully in our view to refute this point on brief with the naked claim that the record states that the canal was dug and then opened into the waters of lake marion without public service authority permission in light of that the public service authority or other interested_party may well have been authorized to place a barrier between the canal and lake marion petitioners do not suggest who that other interested_party might be or provide any support for their contention nor do they explain how the canal’s being subject_to barricading by the public service authority might enhance its value -- - are comparable in any event the failure of either expert to address this issue renders their conclusions unreliable to the extent they involve pond comparables we believe there are additional substantial flaws in petitioners’ expert’s report first petitioners’ expert decided to include an estimated value of dollar_figure for several piers constructed by the lot owners and extending from their lots into the water of the canal an obvious premise underlying this position is that the canal owner owned the piers yet neither the expert nor petitioners on brief offer any support for that legal conclusion or indeed even discuss it in his report petitioners’ expert notes that he obtained the value he used for the piers from the tax assessor’s office which at least suggests that for local property_tax purposes the piers were not considered to be part of the canal parcel ’ there is certainly support for the contrary conclusion namely that the piers were the property of the lot owners see eg 828_fsupp_1241 d s c pier held to be an appurtenance to the real_property located above the mean high water mark in any event on this record petitioners have failed to show that ’ the tax-assessed value attributed to the canal by the clarendon county assessor in date was dollar_figure whereas the value placed on the piers was approximately dollar_figure each according to petitioners’ expert the value of the piers should be counted in determining a value for the canal second petitioners’ expert’s method of valuing the strip of land between the ordinary water level and the high water mark of the canal is flawed it appears that the figure used for the total sales prices of all lots dollar_figure included multiple sales of the same lots this would skew the average further petitioners’ expert provided no convincing rationale for his determination that the value of the strip of land could be determined by taking percent of the combined fair market values of the lots and allocating it to the amount of their waterfront footage thus his use of the 85-percent discount appears to be arbitrary we accordingly reject this portion of his analysis the most significant problem with the valuation of petitioners and their expert is the proposition that the strip of land between the water’s edge and high water mark of the canal had significant value at all petitioners’ expert valued the strip at dollar_figure however petitioners’ expert conceded that the strip which he estimated varied in width from to feet and for instance if each of the lots were sold twice then the total sales prices would have been with respect to twice the waterfront footage which would mean other things being equal that each waterfront foot was half as valuable as petitioners’ expert calculates was by definition occasionally submerged could not be used for residential or agricultural purposes petitioners’ expert also conceded that the strip was only accessible to its owner by water and further that the only conceivable market for the property would be the adjacent lot owners petitioners make clear in their arguments on brief that their theory of valuation is that the strip of land between the water’s edge and high water mark was valuable because it afforded its owner the opportunity to restrict the water access of the adjacent lot owners thus it was a nuisance that the lot owners would pay to eliminate respondent counters that under south carolina law the lot owners had an easement granting them access to the water citing mcallister v smiley s be 2d s c owner of lot bounded by road had easement over road since it appeared in original plat thus respondent argues the lot owners would pay nothing for water access or would certainly sue any owner of the strip who sought to restrict their water access we believe there is significant support for respondent’s position in addition to the case cited by respondent we note epps v freeman s e 2d s c which held that where waterfront property is subdivided such that a strip of land exists between the lots and the water the lot owners have a right to water access if it was the intention of the subdividers to give the lot owners access to the water and the plat amounted to a representation that the lot owners would have access to the water id pincite the record in this case demonstrates that the subdivider’s intent was to give water access and the plat or at least mr hardy’s representation to buyers appears to indicate water access further the record in this case amply documents that the lot owners were very disgruntled upon learning that the canal had been sold at auction for back taxes we need not and do not decide whether under south carolina law the adjacent lot owners had easements with respect to the canal parcel it is sufficient for our purposes to conclude that there was a significant risk that such was the case we believe it obvious that whatever property rights were conveyed with ownership of the canal parcel were subject_to significant litigation hazards we conclude that it was a virtual certainty that any attempt by the canal’s owner to restrict the adjacent lot owners’ water access would be met with a lawsuit ’ petitioners’ expert conceded at trial that he took no account of the possibility of litigation in arriving at his value estimate this fact alone might provide grounds for substantially discounting his conclusions when we consider the failure to indeed given the lot owners’ disgquietude evidenced in the record we believe merely holding title to the canal might result in entanglement in a suit to quiet title brought by the lot owners account for litigation hazards along with the shortcomings previously discussed we conclude that petitioners’ expert’s conclusions should be disregarded having largely rejected’ both expert reports we must ascertain the value of the canal based on the remaining evidence in the record with respect to the multiple transfers of the canal between the dak partners respondent's expert conceded that they were not at arm's length and for that reason we believe they should be disregarded likewise with respect to the tax sale for dollar_figure there is no evidence in the record that the auction was publicized or otherwise reached a wide market we therefore conclude that it was more akin to a forced sale and should be disregarded mr hardy abandoned the property rather than pay the accumulated tax_liability which he recalled was between dollar_figure and dollar_figure mr hardy was highly knowledgeable regarding the canal and we believe his actions have some probative value with respect to its worth in addition there is no evidence that the value of the canal changed significantly between the time of mr hardy's abandonment and the later we accept respondent’s expert’s contention in her report that the tax-assessed value of the subject property cannot be ignored as an indication of value ‘t the deed resulting from the tax sale indicated that the taxes due for through totaled only dollar_figure contribution by petitioners cf 88_tc_1197 there remains the assessed value for local property_tax purposes of dollar_figure the tax-assessed value of property is in general not necessarily a reliable criterion to be used in estimating its fair market value’ 98_tc_554 quoting estate of 27_bta_735 this is particularly true when there is nothing in the record indicating that the tax- assessed value was intended to represent fair_market_value see frazee v commissioner supra however in this case the record contains evidence that the tax-assessed value of property in this locality was approximately percent of fair_market_value the ratio study conducted by the state of south carolina found that in the average ratio of tax-assessed value to sales_price for nonresidential nonagricultural property in clarendon county wa sec_79 percent respondent’s expert also opined that the tax- assessed value of property in south carolina was approximately percent of fair_market_value moreover in appropriate circumstances tax-assessed values can be useful as a guideline or as corroboration of other evidence of fair_market_value see fannon v commissioner tcmemo_1986_572 modified and remanded without published opinion 842_f2d_1290 4th cir in the circumstances of this case we believe the tax- assessed value is entitled to some weight in valuing the canal mr hardy's abandonment and the tax-assessed value considered cumulatively both suggest that the value of the canal is much closer to respondent's estimate of dollar_figure than to petitioners' estimate of dollar_figure moreover a closer look at petitioners' theory of a nuisance value also provides support for respondent's position petitioners theorize that the canal had value because the adjacent lot owners would pay something to eliminate a potential obstacle to their water access as noted earlier the respective property rights of the adjacent lot owners and the canal owner were not clear and would likely require litigation to determine the parties to such a potential dispute might well pay to avoid it under petitioner's theory of value the lot owners would collectively pay dollar_figure or almost dollar_figure each to be rid of the nuisance the average purchase_price of the lots was approximately dollar_figure we do not believe given the speculative nature of the canal owner's rights to restrict their water access that the lot ‘2 as we pointed out in fannon v commissioner tcmemo_1989_136 the court_of_appeals for the fourth circuit also relied on assessed values in reaching its result this price is based on the sales data provided in petitioners’ expert’s report using only the most recent sale for lots that had been sold more than once owners would be likely to pay anywhere near this amount which represents approximately percent of the average purchase_price of the lots under respondent's value the lot owners would collectively pay dollar_figure or a little more than dollar_figure each this we believe represents a more realistic estimate of the nuisance value of the canal owner's speculative property rights the canal parcel only came into existence as a result of inadvertence any owner of the canal could not restrict public access to the canal waters from lake marion as to a canal owner's right to restrict the adjacent lot owners' water access from their lots the record amply demonstrates that any such nuisance value was speculative and subject_to a significant litigation hazard the canal's first owner abandoned it and petitioners gave it away rather than confront the litigation almost certainly entailed in any effort to realize value from the property rights conferred by canal ownership based on our review of all the evidence with respect to the canal we conclude that respondent's determination of a value of dollar_figure is better supported than petitioners’ and that petitioners have failed to prove that the value was any greater than the amount conceded by respondent accordingly we sustain respondent's determination of value ti addition_to_tax in the notice_of_deficiency respondent determined that petitioners were liable for additions to tax under sec_6651 for failure_to_file tax returns for both and respondent now concedes that petitioners are not liable for the addition_to_tax for respondent agrees that the requests for extension for filing the return were timely filed and that petitioners’ return was filed within the time as provided in the requests for extension however respondent argues that the form_4868 requesting an automatic_extension of time to file was invalid we disagree in order for a form_4868 to be valid the taxpayer must use available evidence of tax_liability and must attempt to locate evidence to make a proper estimate ' see 92_tc_899 the mere fact that the estimate is incorrect does not make the form_4868 invalid see id pincite however if a taxpayer in his form_4868 request for automatic_extension estimated his tax_liability to be zero even though he had at the time he submitted the request ample evidence discrediting the estimate the form_4868 would be invalid id pincite the form_4868 itself warns of this limitation it states if we later find that your estimate was not reasonable the extension will be null and void in this case petitioners did not have ample evidence discrediting the estimate of zero tax_liability and in fact had some evidence supporting it petitioner received a letter from a licensed contractor prior to filing the form_4868 which stated that the cost of constructing a canal similar to the canal would be dollar_figure given that a copy of this letter was ultimately attached to their tax_return as filed we believe petitioners estimated the value of their contribution of the canal using replacement cost petitioners thus made an effort to locate evidence which although incorrectly used was sufficient for purposes of their form_4868 estimate particularly in light of the fact that valuing this property involved complicated legal issues and posed a genuine challenge for both experts who testified in this case accordingly petitioners are not liable for the addition_to_tax under sec_665l1 a for iii accuracy-related_penalties in the notice_of_deficiency respondent determined that petitioners were liable for accuracy-related_penalties under sec_6662 for both and sec_6662 applies when there is a substantial_valuation_overstatement in which the value of any property claimed on a tax_return is percent or more of the value determined to be correct see sec_6662 h a e however no penalty is imposed unless the portion of the underpayment attributable to substantial_valuation_overstatement exceeds dollar_figure see sec_6662 if sec_6662 h applies the accuracy-related_penalty under sec_6662 is applied using a 40-percent rather than a 20-percent rate see sec_6662 in this case the value of the canal claimed on petitioners’ tax_return dollar_figure is percent or more of the value determined to be correct dollar_figure further the portion of the underpayment attributable to substantial_valuation_overstatement exceeds dollar_figure thus sec_6662 applies however petitioners might be relieved of the penalty under sec_6662 if sec_6664 the reasonable_cause exception applies sec_6664 provides in relevant part as follows in general --no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion special rule for certain valuation overstatements --in the case of any underpayment attributable to a substantial or gross_valuation_overstatement under chapter with respect to charitable_deduction_property paragraph shall not apply unless--- a the claimed value of the property was based on a qualified_appraisal made by a qualified_appraiser and b in addition to obtaining such appraisal the taxpayer made a good_faith investigation of the value of the contributed_property - - by adding subparagraph b to sec_6664 congress obviously intended that the taxpayer take some further steps beyond merely obtaining an appraisal from a qualified_appraiser we believe that petitioners’ actions in this case fall short of what subparagraph b requires petitioner had experience in real_estate given his activity in purchasing property at tax sales and reselling it and successfully ran his own engineering and survey business thus he is chargeable with some sophistication in real_estate matters taking into account petitioner’s experience and the fact that he did not even visit the property until approximately month before trial we conclude that he failed to make a good_faith investigation of the value of the contributed_property within the meaning of sec_6664 b before claiming the value on the tax_return see sergeant v commissioner tcmemo_1998_265 therefore petitioners have failed to satisfy sec_6664 b and the reasonable_cause exception does not apply accordingly petitioners are liable for the accuracy-related_penalty under sec_6662 for and as determined by respondent an appropriate order will be issued
